t c memo united_states tax_court rockie d elmore petitioner v commissioner of internal revenue respondent docket no 14374-02l filed date rockie d elmore pro_se scott a hovey for respondent memorandum opinion armen special_trial_judge this matter is before the court on petitioner’s motion to dismiss petitioner contends that the court lacks jurisdiction over the petition on the ground the notice_of_determination concerning collection action s under sec_6320 and or dated date upon which this case is based is invalid because it was not signed by the appeals officer who conducted the administrative hearing as discussed in detail below we shall deny petitioner’s motion to dismiss background the record establishes and or the parties do not dispute the following a final notice_of_intent_to_levy on date respondent sent to rockie d elmore petitioner and leslie j elmore together the elmores a final notice-notice of intent to levy and notice of your right to a hearing under sec_6330 in respect of their outstanding tax_liability for the final notice_of_intent_to_levy was issued by the chief of the automated collection branch in austin texas b the elmores’ request for a hearing on date the elmores filed with respondent form request for a collection_due_process_hearing in respect of their tax_liability for the elmores’ request for a hearing stated that they were challenging the final notice_of_intent_to_levy unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure c the appeals_office hearing on date the elmores attended an administrative hearing conducted by appeals officer concepcion robles whose post of duty was san antonio texas the administrative hearing was held at the irs appeals_office in corpus christi texas the city in which the elmores resided by appeals transmittal and case memo dated date appeals officer robles recommended to his manager that the appeals_office issue a notice_of_determination at that time the appeals officer’s manager was appeals team manager john lacoke of the san antonio appeals_office atm lacoke however atm lacoke was out of the office from april to in his absence atm lacoke designated appeals officer glenn pederson as the acting team manager on date acting atm pederson approved the recommendation of appeals officer robles that the appeals_office issue a notice_of_determination d respondent’s notice_of_determination on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under an appeals team manager atm is a supervisory appeals officer who is responsible for managing and reviewing appeals officers within the jurisdiction of a particular appeals_office an atm’s duties include inter alia reviewing work for quality and professional standards approving recommendations by appeals officers who lack authority to take the recommended action themselves and supervising the general work performance of appeals officers sec_6320 and or with regard to petitioner’s tax_liability for the notice_of_determination stated in pertinent part enforced collection in the form of the proposed levy action is appropriate in this situation the notice_of_determination was executed on behalf of atm lacoke by john t benton appeals team manager of the appeals_office in austin texas atm benton at that time the austin and san antonio appeals offices shared a records unit which was located in austin the records unit was responsible for mailing all notices of determination for the two offices the agreed upon practice was for atm benton to sign for atm lacoke whenever approval for the issuance of a notice_of_determination was given by an acting atm in the san antonio appeals_office the austin and san antonio appeals offices adopted this practice in order to eliminate any question regarding the validity of a notice_of_determination that was mailed after the acting atm’s authority had expired e the petition on date petitioner filed with the court a petition challenging respondent’s notice_of_determination dated date although leslie j elmore joined in filing the the petition in this case was timely filed under sec_6330 inasmuch as petitioner initially filed a timely complaint challenging the notice_of_determination in federal district_court and petitioner subsequently filed his petition continued petition in this case the court granted respondent’s motion to dismiss as to leslie j elmore on the ground that a notice_of_determination was not issued to her f petitioner’s motion to dismiss as stated petitioner filed a motion to dismiss respondent filed an objection to petitioner’s motion pursuant to notice this matter was called for hearing on two occasions at the court’s motions session in washington d c counsel for respondent appeared at the hearings and offered argument in opposition to petitioner’s motion to dismiss although there was no appearance by or on behalf of petitioner at either hearing petitioner filed with the court a written_statement pursuant to rule c as well as a response to respondent’s objection continued with this court within days of the district court’s order dismissing the action for lack of subject matter jurisdiction see hickey v commissioner tcmemo_2003_76 during the second hearing counsel for respondent informed the court that the office of chief appeals recently issued delegation_order no app 8-a authorizing appeals officers and settlement officers to conduct hearings and make determinations under sec_6320 and sec_6330 and appeals team managers to review and approve such determinations the effective date of this delegation_order is date the delegation_order concludes as follows to the extent that authority previously exercised consistent with this order may require ratification it is hereby affirmed and ratified discussion the tax_court is a court of limited jurisdiction we may exercise jurisdiction only to the extent expressly authorized by statute 66_tc_61 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy upon the person’s property sec_6331 provides that at least days prior to proceeding with a levy on a person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with a levy until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 provides that if the taxpayer requests an administrative hearing such hearing will be conducted by the internal_revenue_service office of appeals sec_6330 provides that an appeals officer shall investigate the matter and obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met further sec_6330 lists the factors that an appeals officer must consider in making his or her determination when the appeals_office issues a determination_letter to a taxpayer following an administrative hearing regarding a notice_of_intent_to_levy sec_6330 provides that the taxpayer will have days following the issuance of such determination_letter to file a petition for review with the tax_court or federal district_court as appropriate see 114_tc_492 we have held that this court’s jurisdiction under sec_6330 depends upon the issuance of a valid determination_letter and the filing of a timely petition for review see 117_tc_122 116_tc_263 offiler v commissioner supra pincite see also rule b as indicated petitioner challenges the validity of the notice_of_determination on the ground that it was not properly signed in addressing petitioner’s contention we note as an initial matter that sec_6330 does not require that a notice_of_determination be signed cf 50_tc_509 a notice_of_deficiency need not be signed in order to be valid fox v commissioner tcmemo_1993_277 affd without published opinion 69_f3d_543 9th cir holding that sec_6212 does not require that a notice_of_deficiency be signed although the provisions cited above reflect the prominent role that appeals officers are assigned in collection review cases we reject the premise underlying petitioner’s position ie that only the appeals officer who conducted the administrative hearing may sign a notice_of_determination to the extent that the commissioner and or the office of chief appeals has decided that notices of determination under sec_6320 and sec_6330 should be reviewed approved and signed by appeals team managers as was the case here such decision is not in derogation of sec_6330 but rather constitutes an internal agency matter that we are not inclined to question consistent with the preceding discussion we conclude that the notice_of_determination concerning collection action s under sec_6320 and or dated date upon which this case is based is valid accordingly we shall deny petitioner’ sec_5 indeed by interposing a layer of review between the determination by an appeals officer and the issuance of a notice_of_determination the taxpayer protections afforded by sec_6330 are strengthened which is consistent with the enactment of that section by the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 see s rept pincite 1998_3_cb_537 h conf rept pincite 1998_3_cb_755 cf sec_7122 requiring procedures for an independent administrative review of any rejection of a proposed offer-in-compromise or installment_agreement made by a taxpayer before such rejection is communicated to the taxpayer motion to dismiss in order to give effect to the foregoing an order denying petitioner's motion to dismiss will be issued
